FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10448

               Plaintiff - Appellee,             D.C. No. 1:12-cr-01251-LEK

  v.
                                                 MEMORANDUM*
FELIX OLI TIGILAU,

               Defendant - Appellant.


                    Appeal from the United States District Court
                               for the District of Hawaii
                    Leslie E. Kobayashi, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Felix Oli Tigilau appeals from the district court’s judgment and challenges a

condition of supervised release imposed following his guilty-plea conviction for

bank fraud, in violation of 18 U.S.C. § 1344; and impersonation of a federal

officer, in violation of 18 U.S.C. § 912. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Tigilau contends that the district court erred by imposing Special Condition

of Supervision 1, which requires that he “participate in a mental health assessment

and any recommended treatment at the discretion and direction of the Probation

Office.” We review the district court’s imposition of conditions of supervised

release for abuse of discretion. United States v. Stoterau, 524 F.3d 988, 1002 (9th

Cir. 2008). Contrary to Tigilau’s contention, Special Condition of Supervision 1 is

supported by the record, which reflects that Tigilau himself stated that he had been

diagnosed with a mental disorder. See United States v. Lopez, 258 F.3d 1053, 1057

(9th Cir. 2001). Moreover, even if Tigilau is correct that the challenged condition

implicates a significant liberty interest and requires heightened findings, see

Stoterau, 524 F.3d at 1005-06, the district court stated its reasons for imposing the

condition here.

      AFFIRMED.




                                           2                                      13-10448